Citation Nr: 1520245	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-31 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Mercy Memorial Hospital on November 21, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran, who is the appellant, had unverified active service from December 1969 to February 1973.  This case is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Ann Arbor, Michigan.


FINDINGS OF FACT

1.  The Veteran received treatment at Mercy Memorial Hospital on November 21, 2009 for bronchitis and pharyngitis; such private treatment was not authorized by VA. 

2.  At the time of receiving such treatment, the Veteran was service-connected for type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, mild nonproliferative diabetic retinopathy and erectile dysfunction; the combined evaluation was 60 percent and he had been awarded a total disability evaluation based on individual unemployability (TDIU) due to his service-connected disabilities.

3.  The evidence does not indicate that the Veteran's symptoms, treated at Mercy Memorial Hospital on November 21, 2009, constituted a medical emergency or were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred on November 21, 2009, at Mercy Memorial Hospital, have not been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist are not applicable to statutes and regulations which concern special provisions relating to VA benefits and which contain their own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Specifically, the provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  For instance, regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  In particular, according to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for the denial and of his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  Such notification was completed in this case.  (See e.g., February 2010 notice.)  Accordingly, no further duty to notify the Veteran is required.  

Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  Here, the evidence necessary to decide the claim revolves around what transpired on November 21, 2009.  The claims file includes the pertinent medical records, and the statements of the Veteran and his spouse.  Evidence which is necessary to decide the case is already of record and, as explained in further detail in the following decision, the outcome of the case is mandated by the relevant law and regulations.  The Board finds that the VA medical review completed by a licensed practical nurse is adequate under this fact pattern to make the finding that the care sought was not for a medical emergency.  The Board finds that VA has complied with its duty to assist the Veteran with the development of the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Analysis

The Veteran is seeking VA payment or reimbursement for unauthorized medical expenses he incurred for treatment at Mercy Memorial Hospital on November 21, 2009.  At the time of treatment, he was service-connected for type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, mild nonproliferative diabetic retinopathy and erectile dysfunction; the combined evaluation was 60 percent and he had been awarded a TDIU rating due to his service-connected disabilities.  

Generally, the admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment at Mercy Memorial Hospital on November 21, 2009 was not authorized by VA, and the Veteran does not contend that it was authorized.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities for any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability, as here, where emergency treatment was needed under 38 U.S.C.A. § 1725(f)(1).

38 U.S.C.A. § 1725(f)(1) defines "emergency treatment" as medical care or services furnished, in the judgment of the Secretary:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until-- 

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if-- 

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

All statutory requirements must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

The evidence of record shows that, on November 21, 2009, the Veteran sought emergency room treatment at Mercy Memorial Hospital due to "chest congestion, cough with a yellow-type sputum, and a sore throat for 4 days."  He denied fever, chills, vomiting, or diarrhea.  He also denied chest pain, shortness of breath or any other associated symptoms.  (The Board notes, however, that a November 21, 200 radiology record reflects a clinical history of cough and shortness of breath.)  On examination, the Veteran was awake, alert and oriented times three.  He was also ambulatory with a steady gait.  Heart tones were normal, lungs had a "coarse rhonchi without rales or wheezes," there was no respiratory distress, abdominal examination was benign, peripheral motor and sensory was intact in all four extremities and chest X-ray was negative for infectious process or pneumothorax.  The diagnoses were acute bronchitis and acute pharyngitis.  The Veteran was given a Z-pack, Robitussin-AC, Tylenol and discharged with instructions.  

Subsequent treatment records show that the Veteran sought VA emergency department treatment on December 8, 2009 for persistent cough and upper respiratory infection (URI).  He complained of a three week history of "productive cough (yellowish) and persistent viral URI symptoms."  He recalled that the symptoms (rhinorrhea, nasal congestion, sore throat, cough) developed in the days preceding Thanksgiving and reported being seen in the hospital, when he was given a Z-pack which temporarily improved his symptoms.  However, the symptoms had "worsened again over the past few days" and he continued to have nasal congestion, sore throat and cough.  

In January 2010, a VA registered nurse disapproved the Veteran's claim for payment of unauthorized medical expenses incurred at Mercy Memorial Hospital on November 21, 2009.  The nurse noted his presenting symptoms of chest congestion and sore throat for 4 days and explained that the situation was not a medical emergency and VA facilities were available.  

On a second, June 2010, review of the claim, a VA registered nurse noted that, when seeking treatment at Mercy Memorial Hospital on November 21, 2009, the Veteran complained of chest congestion and sore throat for 4 days and denied chest pain.  The nurse also noted that the Veteran's vital signs on the day of treatment were "WNL" (within normal limits) and that the diagnosis was acute bronchitis.  The nurse disapproved the payment and explained that VA is "the payer of last resort he has Medicare A & B.  Bronchitis is not a medical emergency."  Notably, review of the record shows that the effective date for the Veteran's Medicare Parts A and B was February 1, 2010; thus, after the November 21, 2009 treatment at Mercy Memorial Hospital.  

The Veteran's June 2010 notice of disagreement notes that, in November 2009, he was "having severe chest pains, fullness, and couldn't breathe."  It is also noted that the Veteran lives "approximately an hour away from the Veteran's hospital" and "with all of his symptoms it could have been very serious."  

In his August 2010 substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals) the Veteran repeated that he was having chest pains and couldn't breathe, his wife believed that he was having a heart attack and they did not think the VAMC was an option because "it was late on a Saturday."  The Veteran also noted that he does not believe he had bronchitis, he was having symptoms that indicated a heart condition and, "within a few months" he had "stints placed" in his heart.

As noted above, the Veteran's treatment at Mercy Memorial Hospital on November 21, 2009 was not authorized by VA, and the Veteran does not so contend.  The evidence also does not reflect that the symptoms treated at Mercy Memorial Hospital on November 21, 2009 constituted a medical emergency or were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Rather, as outlined above, the evidence documents that, for four days prior to his arrival at Mercy Memorial Hospital, the Veteran had been experiencing chest congestion and sore throat.  At the time of treatment, his vital signs were within normal limits and he denied chest pain.  Moreover, his claim for payment of the unauthorized medical expenses incurred in connection with this treatment were reviewed by VA registered nurses in January 2010 and June 2010 and it was determined that his symptoms did not present a medical emergency and VA facilities were available.  

Therefore, in regarding the entire account of the facts surrounding the private treatment received by the Veteran on November 21, 2009, the Board is not persuaded that a prudent layperson would have reasonably found the Veteran's life or health would have been in such danger had there been a delay in immediately seeking the services rendered at Mercy Memorial Hospital (for symptoms which he had been experiencing for four days).  In short, the situation was not a medical emergency as prescribed in the regulations cited above.  

The Board acknowledges the posttreatment statements by the Veteran and his wife that at the time of the treatment, they believed that he was having a heart attack.  However, the Board finds that the statements made for reimbursement purposes are not as probative as the statements made at the time of treatment.  At the time of treatment, the Veteran denied chest pains; he noted chest congestion with a cough with yellow type sputum and a sore throat.  The Board finds that if the Veteran and/or his spouse were concerned that he was having a heart attack, it would have been reasonable for them to have reported such, and for it to have been noted in the clinical records.  The emergency room records are negative for any indication that the Veteran, the Veteran's spouse, or the medical personnel believed he was having a heart attack.  

Given that all required elements have not been established under the pertinent law and regulations, the Board concludes that authorization for payment or reimbursement of expenses incurred from treatment received by the Veteran at Mercy Memorial Hospital on November 21, 2009 may not be granted; accordingly, the Veteran's claim is denied.


ORDER

The claim for entitlement to reimbursement for unauthorized medical expenses for emergency treatment on November 21, 2009, at Mercy Memorial Hospital is denied.



____________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


